Citation Nr: 1435367	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-45 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2008, March 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was denied entitlement to service connection for bilateral hearing loss and tinnitus in a July 2008 rating decision; he submitted a timely notice of disagreement in August 2008, a statement of the case was issued in September 2009, and the Veteran submitted a VA Form 9 in November 2009.

The Veteran was granted entitlement to a rating of 50 percent for PTSD, effective November 2009 in a March 2010 rating decision; he submitted a timely notice of disagreement in March 2011, a statement of the case was issued in June 2012 and the Veteran submitted a VA Form 9 in July 2012.

The Veteran was denied entitlement to TDIU in a June 2012 rating decision; he submitted a timely notice of disagreement in July 2012, a statement of the case was issued in August 2012, and the Veteran submitted a VA Form 9 in August 2012.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issues on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  It is noteworthy that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the VLJ hearing.  Moreover, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that hearing is thus legally sufficient.

The Board notes that in addition to the paper claims file there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).


FINDINGS OF FACT

1.  Right ear hearing loss was noted on the November 1967 enlistment examination report.

2.  The Veteran's preexisting right ear hearing loss did not increase in disability during service or otherwise worsen beyond the natural progression of the condition in service.

3.  Left ear hearing loss was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.

4.  The Veteran's tinnitus was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.

5.  Prior to February 27, 2012, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas with difficulty in adapting to stressful circumstances, including work or a work-like setting, and the inability to establish and maintain effective relationships.  

6.  From February 27, 2012, the Veteran's PTSD is manifested by total occupational and social impairment with intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

7.  Prior to February 27, 2012, the Veteran had a single service-connected disability, PTSD, ratable at 60 percent or more; this service-connected disability precluded the Veteran from maintaining gainful employment.

8.  As the Veteran has been granted a 100 percent rating for PTSD from February 27, 2012, and it is his sole service-connected disability, the issue of entitlement to TDIU from February 27, 2012 is moot.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2013). 

2.  The criteria for establishing service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Prior to February 27, 2012, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2013).

5.  From February 27, 2012, the criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2013).

6.  Prior to February 27, 2012, the criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2013).

7.  The appeal as to entitlement to TDIU, from February 27, 2012, is moot.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2007 and December 2009 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

The duty to assist has also been satisfied.  The RO obtained service treatment records and VA outpatient medical records.  The Veteran was afforded VA examinations.  Virtual VA records have also been reviewed. 

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A.  Right Ear Hearing Loss

Importantly, the Veteran's service treatment records are significant for findings of hearing loss in the right ear.  Specifically, the Veteran's November 1967 enlistment examination shows that he had a 25-decibel auditory threshold in the right ear at 6000 Hz.  The Board notes that this level constitutes impaired hearing in the right ear.  See Hensley, 5 Vet. App. at 157.  Furthermore, the enlistment examination report stated, "Defective Hearing H-2" and the Veteran was placed on a "2" profile.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).

Here, the Veteran's enlistment examination indicates the Veteran entered service with some amount of hearing loss in his right ear.  Thus, the presumption of soundness does not apply to his right ear, and as noted above, the Veteran may only bring a claim of aggravation of the disorder.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  At entrance, the Veteran's left ear did not exhibit any hearing thresholds over 20 decibels, and was "normal" according to Hensley.  As such, the presumption of soundness applies to the left ear.  Therefore, the Board has separated the issue of bilateral hearing loss into right ear and left ear hearing loss.

As stated previously, service records indicate the Veteran had a pre-existing right ear hearing loss at 6000 Hertz.  There were no additional complaints or treatment of right ear hearing loss during service.  At discharge, the Veteran received a 15/15 on the whispered voice test in October 1970 and he was noted to have a "1" physical profile.  At the time, the Veteran indicated he was in good health.

The Veteran was afforded a VA examination in May 2008.  On the authorized audiological examination in May 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
55
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  Based on these results, the Veteran has a current right ear hearing loss disability as defined in 38 C.F.R. § 3.385.  The examiner stated the Veteran had mild to severe sensorineural loss in the right ear.  The examiner opined that the Veteran's military noise exposure did not contribute to the Veteran's current hearing loss. 

The evidence of record demonstrates that the Veteran's right ear hearing loss was noted on entrance examination.  Thus, as noted previously, the presumption of soundness does not attach in this case.  38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation with regard to his right ear hearing loss.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

In this case, the most probative evidence of record shows that the Veteran's preexisting right ear hearing loss did not increase in disability during his active service or otherwise worsen beyond the natural progression of the condition in service.  As noted, the Veteran entered into service with right ear hearing loss and a "2" profile.  He had no complaints or treatment for right ear hearing loss during service.  The Veteran then passed a Whispered Voice test with a score of 15/15 at his discharge examination, and was given a "1" profile.  The Veteran himself indicated that his health was excellent at separation in October 1970.  This evidence overall demonstrates that there was no increase in right ear hearing loss during service.

Furthermore, the May 2008 VA examiner explained that the Whisper Test, if administered properly, has strong sensitivity and specificity for hearing loss through 2000 Hertz.  The examiner explained that once exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.  The examiner stated that given the Veteran's current hearing loss, he could not have passed a Whisper Voice Test at separation.

While the Veteran contends that his current right ear hearing loss is related to his period of service, there is no indication that the Veteran has specialized training in diagnosing hearing loss or determining etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, hearing loss can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether symptoms he experienced in service or following service are in any way related to his current right ear hearing loss is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the only medical opinion specifically addressing the relationship between the Veteran's current right ear hearing loss and service is against the claim.  The Board finds such a medical opinion to be more probative than the Veteran's lay assertions as to the onset and etiology of his right ear hearing loss. 

In this regard, the May 2008 examiner reviewed the claims file, considered the Veteran's service treatment records, and thoroughly interviewed and examined the Veteran.  Thereafter, the examiner provided adequate reasoning and bases for the opinion that the Veteran's military noise exposure did not contribute to his current right ear hearing loss.  The examiner noted that once noise exposure is discontinued, there is no significant further progression of hearing loss due to noise.  Importantly, the examiner opined that given the Veteran's current hearing loss, he would not have been able to pass the Whispered Voice test administered at separation.  For these reasons, the opinion by the VA examiner is of greater probative value than the Veteran's contentions regarding his right ear hearing loss. 

In sum, the Board finds that the most probative evidence establishes that the Veteran's right ear hearing loss was noted on his enlistment examination, existed prior to his entry into service, and did not increase in disability during service or otherwise worsen beyond the natural progression of the condition in service.  The medical evidence of record demonstrates that the Veteran's preexisting right ear hearing loss was not aggravated during service.  Accordingly, service connection for the Veteran's right ear hearing loss is not warranted on any basis. 


B.  Left Ear Hearing Loss and Tinnitus

Available service treatment records were reviewed.  The Veteran's November 1967 entrance examination indicated he had normal hearing in the left ear.  His discharge examination from October 1970 revealed normal hearing, with a 15/15 on a Whispered Voice test.  At the time, the Veteran indicated that he was in good health.

A VA treatment record from October 2007 indicated the Veteran reported noticing his hearing loss becoming worse.

The Veteran was afforded a VA audiological examination in May 2008.  During the audiological evaluation in May 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
40
45
55
60

Speech recognition score was 96 percent in the left ear.  The examiner indicated that the Veteran had mild to severe sensorineural hearing loss in the left ear.  These results demonstrate left ear hearing loss as it is defined by VA regulations.  

The examiner opined that the Veteran's military noise exposure did contribute to his current hearing loss.  The examiner noted that the Veteran passed a Whisper Voice test at discharge, and that Whisper tests, when administered properly, have a strong sensitivity and specificity for hearing loss through 2000 Hertz.  Here, there is no indication that the test was not administered properly.  Furthermore, the examiner stated that once exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of noise exposure.  Given the Veteran's current degree of hearing loss, the examiner stated he would not have been able to pass the Whisper test at discharge.    

The Veteran reported that the date and circumstance of the onset of his tinnitus was unknown, but that it was bilateral, constant and made it difficult to hear what people said.  The examiner noted that the Veteran did not report a specific event relating to the onset of tinnitus; therefore, the examiner opined that it is more likely that the Veteran's tinnitus is related to the same etiology as his hearing loss, not noise exposure.  

Upon review of the record, the Board finds that service connection for left ear hearing loss and tinnitus is not warranted.  Left ear hearing loss pursuant to 38 C.F.R. § 3.385, and tinnitus, were not shown in service or for many years thereafter.  In this regard, post-service treatment records reflect that the Veteran was not assessed with left ear hearing loss or tinnitus until October 2007 (about 37 years after his service discharge). 

The Board notes that the only medical opinions of record weigh against the claims.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiologies of sensorineural hearing loss and tinnitus fall outside the realm of common knowledge of a layperson.  In this regard, while the Veteran can competently report the onset and continuity of hearing loss symptoms and tinnitus, these disorders can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current left ear hearing loss or tinnitus requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current left ear hearing loss and tinnitus are due to service, as a layperson, he is not shown to possess any specialized training in the medical field.  The Veteran's opinions as to the etiology of his current left ear hearing loss and tinnitus are not competent medical evidence, as such questions require medical expertise to determine.  Id.  Thus, the Board finds the medical opinion of record to be of greater probative value than the Veteran's lay contentions.  As noted above, the only medical opinion of record is against a finding that the current left ear hearing loss and tinnitus are related to service.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's left hearing loss and tinnitus were not present in service, and there is no competent and credible evidence indicating his left hearing loss was manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current left ear hearing loss and tinnitus are related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for left ear hearing loss and tinnitus is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Entitlement to a Rating Higher than 50 Percent for PTSD

Service connection for PTSD was established by a July 2008 rating decision, at which time a 30 rating was assigned, effective from October 2007.  The Veteran submitted a claim for an increased rating in November 2009.  Subsequently, in a March 2010 decision, the RO granted an increased evaluation of 50 percent for PTSD, effective November 2009.  The Veteran asserts his disability is more severe than what is represented by a 50 percent rating. 

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id. 

The Veteran is rated as 50 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9400.  A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In October 2008, the Veteran sought treatment at a VA outpatient center.  He reported insomnia, poor motivation and concentration.  The Veteran reported he did not care if he lived or not and that he was experiencing panic attacks two to three times a day.  He also reported nightmares, startling easy and avoidance behaviors.  Examination revealed speech was normal, he was appropriately groomed, and he had no hallucinations or delusions.  A Global Assessment of Functioning (GAF) score of 60 was assigned, indicating moderate symptoms.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).   His medication was then increased.  

In January 2009, VA treatment records indicate the Veteran was receiving individual psychotherapy.  At the time, he reported that he was still having problems with panic attacks.  

In June 2009, a VA treatment note indicates the Veteran attended group therapy once a week.  He reported having mild panic attacks, but indicated that he could relax himself with breathing exercises.  The Veteran stated he was able to enjoy watching videos and that his sleep was better, with fewer nightmares.  The Veteran reported that he did not see the point in living, but he had no plans to harm himself.  

The Veteran was afforded a VA examination in January 2010.  The Veteran reported feeling more depressed, shaky, and having nightmares more frequently.  He indicated he had symptoms of isolation, loss of temper and irritability, avoidance of the news and any reminders of combat, and lack of motivation.  The Veteran reported his symptoms were constant.  He indicated he lived by himself.  He reported he had no friends and only did odd jobs for work because his temper caused him to lose jobs.  Examination revealed appearance and hygiene were appropriate.  Affect and mood showed a disturbance of motivation and mood.  Speech was within normal limits.  He demonstrated impaired attention and/or focus.  The examiner noted that the Veteran did not have panic attacks, but there were signs of suspiciousness.  There were no reported delusions or hallucinations.  Obsessional rituals were present, but were not severe enough to interfere with routine activities.  The examiner stated that the Veteran's memory was mildly impaired.  He had no suicidal or homicidal ideation.  A GAF score of 55 was assigned, indicating moderate symptoms.  The examiner stated that the Veteran had some interference in performing activities of daily living because of his lack of motivation and sleep problems.  He was also unable to establish and maintain effective work/school and social relationship because of his mistrust and isolation.  The Veteran had difficulty maintaining effective family role functioning because he could not manage to go to any family functions due to his avoidance of crowds and social situations.  

The Veteran's treating counselor submitted a statement in January 2010.  The counselor stated that the Veteran had been attending group therapy session since 2008 and was experiencing depressed mood, anxiety, sleep disorders, social avoidance, irritability and anger dysfunction.  The counselor noted that the Veteran appeared to have benefitted from group therapy and had been complaint with treatment and suggestions, however, his anxiety issues were easily exacerbated.

The Veteran treating counselor submitted a statement in August 2011.  The counselor stated that the Veteran had a history of unstable employment and struggles with relationships.  The counselor noted that the Veteran had purposely avoided meaningful romantic relationships and was isolative, limited contact to his brother, and avoided all situations where he would be exposed to social interactions or crowds of people.  The counselor indicated that the Veteran had depressed mood, anhedonia, poor concentration, guilt, intrusive memories of trauma, nightmares, difficulty falling asleep, physical and emotional reactions to triggers of trauma, avoidance of feelings related to trauma, detachment, emotional numbness, irritability, hypervigilance and heightened started responses.  It was noted that the Veteran had been making sincere efforts in group psychotherapy, but his symptoms severity had been persistent.  The counselor indicated that the Veteran had difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The counselor continued by stating the Veteran's symptoms had significantly interfered with his occupational and interpersonal functioning and it was highly improbable that he would be able to engage in competitive employment.

The Veteran was afforded a VA examination in February 2012.  The Veteran reported that his PTSD had worsened, with an increase in nightmares resulting in an inability to sleep through the night.  He also reported he was more isolated and no longer visited people as he used to do.  The Veteran reported feeling more hopeless, with intermittent passive suicidal ideation, stating that he felt less caring about life and felt more despair.  The examiner noted that the Veteran had total occupational and social impairment.  Multiple symptoms were noted, such as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near continuous panic, chronic sleep impairment, disturbances of mood, suicidal ideation, neglect of personal hygiene, and intermittent inability to perform activities of daily living.  A GAF score of 45 was assigned, indicating serious symptoms.  The examiner explained that some days the Veteran did not shower or shave and he sometimes went a few days without eating, having only a soda. 

The Veteran testified in February 2013 that he currently experiences symptoms such as isolation, anger, suicidal thoughts, and inability to have relationships with people.  See February 2013 Board Hearing Transcript, pg. 8.  

The Veteran has asserted that his symptoms are more severe than what is represented by a 50 percent rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Board finds the Veteran is entitled to a rating of 70 percent, prior to February 27, 2012, and a rating of 100 percent from February 27, 2012.  

Prior to February 27, 2012, the Veteran exhibited symptoms such as occupational and social impairment with deficiencies in most areas, such as work and family relations, due to suicidal ideation, obsessional rituals, panic attacks, depression affecting the ability to function independently, appropriately, or effectively, impaired impulse control, difficulty in adapting to stressful circumstances, including work or a work-like setting, and the inability to establish and maintain effective relationships.  For example, as noted in the August 2011 statement from the Veteran's treating counselor, the Veteran limits his contact with people, has been unable to maintain any relationships, and despite making sincere efforts, his symptom severity has been persistent.  

In addition, as noted by his counselor, his symptoms have significantly interfered with his occupational functioning and he has had approximately 30 jobs lasting only a few months.  Therefore, the Board finds that the Veteran is entitled to a rating of 70 percent, prior to February 27, 2012.  

A rating higher than 70 percent is not warranted for this time period as the Veteran did not exhibit for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  For example, as noted in January 2010, the Veteran was able to work full time as a painter, and was able to maintain his hygiene and activities of daily living.  See e.g., October 2008 and June 2009 VA treatment notes and January 2010 VA examination.

From February 27, 2012, the Veteran is entitled to a rating of 100 percent.  During this time period, the Veteran suffered from depression, anxiety, near continuous panic, panic attacks more than once a week, and chronic sleep impairment.  As noted in the February 2012 VA examination, the Veteran has total occupational and social impairment during this time period.  It was also noted that he is unemployed, no longer visits anyone, and has intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner noted that some days the Veteran would go without eating.  Based on these symptoms, the Board finds the Veteran is entitled to a rating of 100 percent, from February 27, 2012.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the rating for mental disorders is the most appropriate.

For all of the foregoing reasons, the Board finds that the Veteran meets the criteria to warrant a rating of 70 percent, prior to February 27, 2012, and a rating of 100 percent, from February 27, 2012.

Extraschedular Consideration

The Board finds that the Veteran's disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1). 

There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his psychiatric disorder is adequately contemplated by the applicable diagnostic criteria.  The Veteran has been granted increased ratings.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.

IV.  Entitlement to TDIU

The Veteran seeks entitlement to TDIU.  He submitted a claim in March 2011, which was denied in a June 2012 rating decision.  Since the Veteran had been rated at only 50 percent for his PTSD at that time, the RO based its denial, in part, on the fact that he did not meet the schedular requirements for TDIU.

As a result of this Board decision, the Veteran has been granted a rating of 70 percent for PTSD, prior to February 27, 2012 and a rating of 100 percent, from February 27, 2012.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

However, such a scenario is not present here, since the Veteran is service connected only for PTSD.  Therefore, the issue of entitlement to TDIU, from February 27, 2012, is moot.

Importantly, however, the Veteran is still eligible for TDIU, prior to February 27, 2012.  

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

The Veteran is service connected for PTSD, rated as 70 percent disabling, prior to February 27, 2012.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disability.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his physical disabilities.

In March 2011, the Veteran submitted a TDIU application (VA Form 21-8940).  He indicated that he had an 8th-grade education.  He also indicated that he was last employed as a painter, but stopped working due to his PTSD. 

The Veteran's treating counselor submitted a statement in August 2011.  The counselor noted that the Veteran had a history of unstable employment, including approximately 30 jobs lasting only a few months.  The counselor indicated that the Veteran reportedly quit these jobs as work problems would arise, so that he could avoid potential conflicts or flaring of his temper.  The letter also stated that the Veteran chose jobs that would allow him to work in the evenings, where he would have limited contact with other people.  The counselor opined that the Veteran's psychiatric symptoms had significantly interfered with his occupational functioning and it was highly improbable that he would be able to engage in competitive employment.  

During the hearing in February 2013, the Veteran testified that he had previously gotten into altercations with coworkers.  See February 2013 Hearing Transcript, pg. 12.

The Board notes that the Veteran was able to maintain employment from approximately 2004 to 2011, at which time his PTSD symptoms increased in severity and he was no longer able to maintain employment.  See March 2011 VA Form 21-8940.  The Veteran then filed his claim for TDIU in March 2011.  As indicated by the August 2011 counselor's statement, despite the Veteran's efforts in the therapeutic process, his symptom severity was persistent and it was highly improbable that he would be able to engage in competitive employment.  See August 2011 statement.  

Resolving all doubt in favor of the Veteran, the Board finds the evidence indicates the Veteran was unable to maintain employment due to his PTSD, prior to February 27, 2012.  Considering the Veteran's education, job history, and the severity of his service-connected disability, the Board finds that the evidence is at least in equipoise, and entitlement to TDIU is granted, prior to February 27, 2012. 



ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Prior to February 27, 2012, entitlement to a rating of 70 percent, but no higher, for PTSD, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

From February 27, 2012, entitlement to a rating of 100 percent for PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to TDIU, prior to February 27, 2012, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to TDIU, from February 27, 2012, is dismissed.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


